ON MOTION FOR REHEARING.
HAWKINS, Judge.
It appears that the judgment as well as the sentence was inaccurate in that appellant was adjudged to be guilty of both transporting and possessing intoxicating liquors. The sentence was reformed in our original opinion, but the mistake in the judgment was overlooked. The trial court submitted only the count charging transportation, and the judgment should have been for that offense. It will also be reformed to adjudge appellant guilty of the transportation of intoxicating liquor.
With such correction in the judgment, appellant’s motion for rehearing is overruled.

Overruled.